UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4655


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BENJAMIN EUGENE GREEN, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:99-cr-00057-1)


Submitted:   March 20, 2014                 Decided:   April 2, 2014


Before WILKINSON, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan D. Byrne, Appellate Counsel, George H. Lancaster, Jr.,
Assistant Federal Public Defender, Charleston, West Virginia,
for Appellant.   R. Booth Goodwin, II, United States Attorney,
Erik S. Goes, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Benjamin Eugene Green, Jr., appeals the twenty-month

sentence      imposed       following      the     revocation      of    his       term    of

supervised release.            Before this court, Green argues that the

sentence      is    plainly    unreasonable        because    it   is     greater         than

necessary to satisfy the purposes of supervised release.                                  For

the reasons that follow, we reject this argument and affirm the

revocation judgment.

              “A district court has broad discretion when imposing a

sentence upon revocation of supervised release.”                         United States

v.    Webb,   738    F.3d     638,   640    (4th    Cir.     2013).       A    revocation

sentence that is both within the applicable statutory maximum

and    not    “plainly      unreasonable”        will   be   affirmed         on   appeal. *

United States v. Crudup, 461 F.3d 433, 437-38 (4th Cir. 2006).

In     determining       whether     a     revocation        sentence         is    plainly

unreasonable, we first assess the sentence for reasonableness,

utilizing       “the     procedural        and     substantive          considerations”

employed in evaluating an original criminal sentence.                               Id. at

438.




       *
       Green concedes that this is the controlling standard of
review in this circuit, but seeks to preserve the issue for
further review by noting the existence of a circuit split as to
the appropriate standard.



                                            2
                A       revocation    sentence         is    procedurally       reasonable       if

the district court has considered both the policy statements

contained in Chapter Seven of the Sentencing Guidelines and the

18   U.S.C.         §    3553(a)     (2012)       factors      identified        in   18   U.S.C.

§ 3583(e) (2012).                  Id. at 439.          The district court must also

explain the chosen sentence, although this explanation “need not

be   as    detailed           or   specific”      as    is    required      for    an   original

sentence.           United States v. Thompson, 595 F.3d 544, 547 (4th

Cir.      2010).          A    sentence      is   substantively       reasonable           if    the

district court states a proper basis for concluding that the

defendant should receive the sentence imposed.                              Crudup, 461 F.3d

at 440.

                If, after considering the above, we decide that the

sentence is reasonable, we will affirm.                           Id. at 439.         Only if we

find      the       sentence         to     be     procedurally           or      substantively

unreasonable will we evaluate whether it is “plainly” so.                                  Id.

                Against these well-established principles, we readily

conclude that Green’s sentence is reasonable.                                  The sentence is

within      the         five-year     statutory         maximum      authorized         for      the

underlying          Class      A   felony    drug      offense     that     resulted       in    the

supervised          release         order.          See      18    U.S.C.       §§ 3559(a)(1),

3583(e)(3) (2012); 21 U.S.C. § 841(b)(1)(A) (2012).                                   Our review

of the record confirms that the district court considered the

advisory policy statement range of eight to fourteen months’

                                                   3
imprisonment, the calculation of which was not disputed in the

district court and is not challenged on appeal, and heard the

parties’    arguments      regarding        the    appropriate          sentence          to    be

imposed.       Furthermore,          the     district          court    drew        upon       the

§ 3553(a)    factors      enumerated        in    § 3583(e)       in    determining            the

proper    sentence,      which    was      driven,      predominately,             by    Green’s

repeated use of marijuana, despite the court’s prior lenient

treatment and strong admonition that he stop doing so.                                     Thus,

this is little doubt as to the reasonableness of Green’s twenty-

month revocation sentence.

            Green     counters         that       the     revocation          sentence          is

procedurally      unreasonable         because       it    thwarts          “the    goals      of

supervised release itself.”                (Appellant’s Br. at 9).                  We reject

this   argument     as    it     improperly       conflates       the        purposes      that

underlie the imposition of a term of supervised release in the

first instance with the purpose for penalizing the defendant’s

violation of those terms.               The revocation sentence is designed

to punish the defendant’s failure to abide by the terms of his

supervised     release,        see    Crudup,       461    F.3d        at    438        (“‘[T]he

sentence imposed upon revocation [is] intended to sanction the

violator for failing to abide by the conditions of the court-

ordered     supervision.’”           (quoting      U.S.        Sentencing          Guidelines

Manual ch.     7,   pt.    A,    introductory           cmt.    3(b))       (alteration         in

original)), and the district court’s comments make plain that it

                                              4
chose the twenty-month sentence to sanction Green’s substantial

breach   of    the    trust   and   leniency   that    the   court   previously

afforded him.

              Accordingly, we affirm the revocation judgment.                 We

dispense      with    oral    argument   because      the    facts   and   legal

contentions     are    adequately    presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                         5